                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    TRAVIS LAVOY JENKINS,

                 Petitioner,                                   CIVIL ACTION NO.: 2:19-cv-49

         v.

    WARDEN DEREK EDGE,

                 Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Travis Jenkins (“Jenkins”), who is currently incarcerated at the Federal

Correctional Institution in Jesup, Georgia, filed a 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus, as supplemented. Docs. 1, 7. 1 Respondent filed a Motion to Dismiss, and Jenkins filed

a Response. Docs. 15, 19. For the reasons which follow, I RECOMMEND the Court GRANT

Respondent’s Motion to Dismiss, DISMISS without prejudice Jenkins’s civil rights claims, and

DENY Jenkins’s Petition, as supplemented. I also RECOMMEND the Court DIRECT the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal and DENY

Jenkins in forma pauperis status on appeal.

                                          BACKGROUND

        Jenkins was convicted in the Eastern District of North Carolina of conspiracy to

distribute and possession with intent to distribute 28 grams or more of cocaine base, in violation

of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B); distribution of a quantity of cocaine base, in



1
         Though entitled and docketed as an Amended Petition, Jenkins’s filing reads like a supplement to
his original Petition. Doc. 7. The Court declines to render Jenkins’s original Petition a nullity, as
Respondent states. Doc. 15 at 1 n.1.
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); and possession of a firearm in furtherance of a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Doc. 15 at 1–2; Doc. 15-1

at 9–10. Jenkins was sentenced to 71 months on the drug offenses, and the sentencing court

reduced this sentence to 45 months’ imprisonment. Jenkins was sentenced to an additional 60-

month term on the firearm offense. Doc. 15-1 at 4. He has a projected release date of March 14,

2021 via good conduct time credit. Id. at 9, 11.

       As a result of disciplinary hearing proceedings based on a Code 108 charge for

possession of a hazardous tool (cellular phone) during his incarceration at the Federal

Correctional Institution in Estill, South Carolina, Jenkins was sanctioned with the loss of 41

days’ good conduct time, 10 days’ disciplinary segregation, loss of visitation and commissary

privileges for 6 months, and a $30.00 fine. Id. at 6.

                                          DISCUSSION

       In his Petition, Jenkins contends he has not received appropriate medical care and

treatment for his rheumatoid arthritis, in violation of the Eighth Amendment. Doc. 1 at 2–4.

Jenkins asserts he did not receive a copy of the incident report charging him with the Code 108

violation within 24 hours of that report being written, in violation of Bureau of Prisons’ (“BOP”)

policy. Id. at 4. Jenkins seeks proper medical treatment for his chronic condition, monetary

damages, the suspension or firing of several staff members, to have his custody classification

reduced without this incident, the expungement of his disciplinary record, and the reversal of the

imposed sanctions. Id. at 5–6.

       Respondent avers Jenkins’s due process rights were not violated as a result of the

disciplinary proceedings. Doc. 15 at 3–5. In addition, Respondent asserts the Disciplinary




                                                   2
Hearing Officer’s (“DHO”) finding of guilt on the charged offense is supported by sufficient

evidence. Id. at 5–7.

I.      Whether Jenkins Can Pursue Bivens Claims Through His Habeas Petition

        Jenkins seeks monetary damages based on his claims that he has not received proper

medical care and treatment for his rheumatoid arthritis, in violation of the Eighth Amendment.

Doc. 1 at 2–4, 5. However, Jenkins cannot bring any such claims in his § 2241 Petition. Rather,

Jenkins’s claims should ordinarily be brought pursuant to Bivens v. Six Unknown Named Agents

of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). The distinction between claims which

may be brought under Bivens and those which must be brought as habeas petitions is reasonably

well-settled. Claims in which prisoners challenge the circumstances of their confinement are

civil rights actions, not habeas corpus actions. See, e.g., Hill v. McDonough, 547 U.S. 573, 579

(2006); Gorrell v. Hastings, 541 F. App’x 943, 945 (11th Cir. 2013). Habeas actions, in contrast,

explicitly or by necessary implication, challenge a prisoner’s conviction or the sentence imposed

on him by a court (or under the administrative system implementing the judgment). Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). For example, when a prisoner makes a claim that, if

successful, could shorten or invalidate his term of imprisonment, the claim must be brought as a

habeas petition, not as a civil rights claim. See, e.g., Edwards v. Balisok, 520 U.S. 641 (1997);

Heck v. Humphrey, 512 U.S. 477 (1994).

        Jenkins cannot bring the civil rights claim he asserts via a habeas petition. Such claims

concern the conditions of his confinement and are not cognizable under § 2241. Jenkins seeks

monetary sanctions. Doc. 1 at 5. But Jenkins’s requested relief does not fall within the purview

of § 2241. Accordingly, I RECOMMEND the Court DISMISS without prejudice Jenkins’s

civil rights claims.




                                                 3
II.     Whether Due Process Requirements Were Met

        Jenkins contends the disciplinary report at issue was prepared on June 28, 2018, but he

did not receive a copy of the report until June 30, 2018, which was after the 24-hour time frame

requirement in policy. Doc. 1 at 4. Jenkins states the incident report was regenerated, and he did

not receive a copy of the regenerated report until July 11, 2018. Id. at 4–5.

        Jenkins clarifies in his supplement that he does not object to the evidence presented

during his disciplinary hearing but does object to personnel not following policy and

manipulating paperwork. Doc. 7 at 1–2. Jenkins maintains staff did not deliver the original

incident report timely, i.e., within 24 hours of the report being prepared, and the regenerated

incident report contains fabrications of dates, times, and signatures. Id. at 2. 2

        Jenkins was identified as being in possession of a cell phone on June 28, 2018 at 10:15

p.m. Doc. 15-1 at 19, 21. Officer K. Smalls reported this incident on June 29, 2018 at 11:28

a.m. Id. at 13, 18, 19. Jenkins was given a copy of the original incident report on June 30, 2018

at 3:02 p.m. Doc. 19 at 3; Doc. 15-1 at 13. This original incident report was lost and

regenerated on July 10, 2018, doc. 15-1 at 15, 18, and Jenkins was provided with a copy of the

regenerated report at 7:10 p.m. this same day. Id. at 19, 20.

        Jenkins was provided with a Notice of Disciplinary Hearing Before the DHO form on

July 11, 2018 and was advised he was entitled to have staff representation at the hearing and that

he had the right to call witnesses, provided doing so would not jeopardize institutional safety,

and the right to present documentary evidence. Id. at 22. Jenkins checked blanks indicating he

did not wish to have staff representation and did not wish to have witnesses. Id. Jenkins also



2
        Jenkins also objects to the administrative remedies process and delays that occurred in that
process. Doc. 7 at 3. As exhaustion of those remedies is not before the Court, the Court need not address
Jenkins’s concerns.


                                                    4
received a copy of an Inmate Rights at Discipline Hearing form on July 11, 2018, and he

acknowledged he was advised of his rights to: have a written copy of the charge at least 24 hours

prior to the DHO hearing; have a staff representative at the hearing; call witnesses or present

written statements from unavailable witnesses; present documentary evidence; make a statement

or remain silent; be present during the hearing; be advised of the DHO’s decision, the facts

supporting that decision, and the DHO’s disposition in writing; and appeal the DHO’s decision

within 20 calendar days of notice of the decision and disposition. Id. at 23.

        DHO Anita Cano conducted the hearing on July 18, 2018. Id. at 5, 13. Jenkins waived

his right to staff representation and his right to call witnesses. Id. at 13. In addition to the

incident report and investigation, including the reporting officer’s statement, DHO Cano

considered Jenkins’s admission of guilt to the charged offense, a photograph of the cell phone

taken June 28, 2018, and Jenkins’s discipline record. Id. & at 14–16. DHO Cano found Jenkins

committed the charged act and sanctioned Jenkins with 10 days’ disciplinary segregation, loss of

visitation and commissary privileges for 6 months, the disallowance of 41 days’ good conduct

time, and a $30.00 fine. Id. at 16. Jenkins was provided with a written copy of the DHO’s

findings and advised of his appeal rights on July 26, 2018. Id. at 17.

        To determine whether Jenkins’s right to due process was violated, the Court must

determine what process was owed to Jenkins. 3 A prisoner has a protected liberty interest in

statutory good time credits, and therefore, a prisoner has a constitutional right to procedural due

process in the form of a disciplinary hearing before those credits are taken away or denied.

O’Bryant v. Finch, 637 F.3d 1207, 1213 (11th Cir. 2011) (citing Wolff v. McDonnell, 418 U.S.



3
        Even though Jenkins does not contend the disciplinary hearing process itself violated his
constitutional rights, doc. 7, it is helpful to this Court’s analysis to discuss what the due process
requirements for disciplinary proceedings are.


                                                      5
539, 555–57 (1974)). That due process right is satisfied when the inmate: (1) receives advance

written notice of the charges against him; (2) is given the opportunity to call witnesses and

present documentary evidence; and (3) receives a written statement setting forth the disciplinary

board’s findings of fact. Id. (citing Wolff, 418 U.S. at 563–67). Additionally, the Eleventh

Circuit has determined an inmate has the right to attend his disciplinary hearing. Battle v.

Barton, 970 F.2d 779, 782–83 (11th Cir. 1992). Importantly, an inmate facing disciplinary

sanctions is not entitled to the full panoply of rights afforded to criminal defendants. Id.

        As laid out above and in the attachments to the parties’ pleadings, the record

demonstrates Jenkins received the required due process protections. Officer K. Smalls issued an

incident report on June 29, 2018, and Jenkins was given a copy of the incident report on June 30,

2018. Doc. 15-1 at 19; Doc. 1 at 4. After the incident report was regenerated, Lieutenant T.

Edgecomb completed his investigation on July 10, 2018, and Jenkins received a copy of this

regenerated report on the same date. Doc. 15-1 at 19. S. Smith referred the matter to the DHO

on July 11, 2018. Id. at 19–20. Jenkins received a copy of the notice of hearing and his rights on

July 10, 2018. Id. at 4, 13, 15–16. The allegations set forth in Jenkins’s incident report were

investigated, and he received a DHO hearing on July 18, 2018. Id. at 5, 13. Jenkins does not

dispute he received advance written notice of the charges and the hearing by virtue of his receipt

of the incident report, only that he did not receive a copy of the incident report within 24 hours of

the report being written. Docs. 1, 7. Moreover, Jenkins was advised at least 24 hours in advance

of the hearing of his rights to be present at the hearing, to testify, to call witnesses, and to present

evidence. Doc. 15-1 at 5, 13, 22–24.

        Jenkins attended the hearing, and his rights were again read and reviewed with him.

Jenkins declined to have a staff representative and did not wish to present evidence or witnesses.




                                                   6
Following the hearing, DHO Cano detailed her factual and legal conclusions, and Jenkins was

provided with the DHO’s written report. Id. at 13–17. Thus, the well-documented evidence

unequivocally demonstrates that Jenkins received advance written notice of the charges against

him, attended the hearing, was given the opportunity to call witnesses and present documentary

evidence, and received a written statement setting forth the DHO’s findings of fact.

       “[T]he requirements of due process are satisfied if some evidence supports the decision

by the prison disciplinary board to revoke good time credits. This standard is met if there was

some evidence from which the conclusion of the administrative tribunal could be deduced.”

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985). Determining

whether the “some evidence” standard is satisfied “does not require examination of the entire

record, independent assessment of the credibility of witnesses, or weighing of the evidence.”

Smith v. Sec’y, Fla. Dep’t of Corr., 432 F. App’x 843, 845 (11th Cir. 2011). “Instead, the

relevant question is whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board.” Hill, 472 U.S. at 456. “The fundamental fairness guaranteed

by the Due Process Clause does not require courts to set aside decisions of prison administrators

that have some basis in fact.” Tedesco v. Sec’y for Dep’t of Corr., 190 F. Appx’ 752, 757 (11th

Cir. 2006) (internal citation omitted).

       As noted above, Jenkins contests the disciplinary proceedings based on not receiving a

copy of the incident report within 24 hours of the report being written. Doc. 1 at 4; Doc. 7 at 2.

Jenkins contends this is a violation of Bureau of Prisons’ (“BOP”) Program Statement 5270.09.

Doc. 1 at 5; Doc. 7 at 3.

       Program Statement 5270.09 details the inmate discipline process and provides, in

relevant part, that an inmate “will ordinarily receive the incident report within 24 hours of staff




                                                  7
becoming aware of your involvement in the incident.” 28 C.F.R. § 541.5(a). Here, there is no

dispute Jenkins committed the Code 108 offense on June 28, 2018, the incident report was

prepared on June 29, 2018, and Jenkins received this report on June 30, 2018. Thus, Jenkins did

not receive a copy of this incident report within 24 hours of staff becoming aware of his

involvement in this charged offense. Even if staff departed from the applicable Program

Statement, however, Jenkins is not entitled to his requested relief, as he does not set forth a

viable due process violation. Instead, the most Jenkins shows is perhaps staff violated BOP

policy, but a violation of policy is not a constitutional violation. See Wallace v. Fed. Det. Ctr.,

528 F. App’x 160, 162–63 (3d Cir. 2013) (noting that, even if § 541.5(a) was violated when

petitioner received a copy of the charges two months after the incident, there was no due process

violation under Wolff and the delay did not prejudice petitioner); Abbadessa v. Haynes, Civil

Action No. CV211-084, 2011 WL 6004330, at *3 (S.D. Ga. July 15, 2011) (Even if petitioner

could show non-receipt of incident report within 24 hours, “this would show only a failure to

comply with the ideal det forth in a BOP policy. It would not demonstrate a violation of a

constitutional right.”); see also Burgess v. Taylor, 647 F. App’x 952, 953 (11th Cir. 2016)

(upholding district court’s finding of no clear error in finding petitioner received all due process

protections when he received written notice of charges at least 24 hours before DHO hearing);

Jones v. Corizon, No. 2:12-cv-786, 2015 WL 5013954, at *18 (M.D. Ala. Aug. 18, 2015)

(stating the circumvention of departmental regulations or policies does not assert a violation of

an inmate’s constitutional rights (citing Sandin v. Conner, 515 U.S. 472 (1995), and Harris v.

Birmingham Bd. of Educ., 817 F.2d 1525 (11th Cir. 1987))); Le v. Augustine, No. 5:12cv377,

2013 WL 2250142, at *7 (N.D. Fla. May 22, 2013) (finding Program Statements are “BOP




                                                  8
policies, guidelines or interpretive rules, not substantive law[,]” and violations of these Program

Statements are not violations of federal law that can be sustained in a habeas petition).

       Jenkins received all of the due process protections afforded him during the disciplinary

proceedings, and any contention to the contrary is without merit. Thus, the Court should

GRANT Respondent’s Motion to Dismiss and DENY Jenkins’s Petition.

III.   Leave to Appeal in Forma Pauperis

       The Court should also deny Jenkins leave to appeal in forma pauperis. Though Jenkins

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Jenkins’s Petition, as supplemented, Respondent’s Motion

to Dismiss, and the responsive pleading, there are no non-frivolous issues to raise on appeal, and




                                                   9
an appeal would not be taken in good faith. Thus, the Court should DENY Jenkins in forma

pauperis status on appeal.

                                         CONCLUSION

       Based on the foregoing, I RECOMMEND the Court GRANT Respondent’s Motion to

Dismiss, DISMISS without prejudice Jenkins’s civil rights claims, and DENY Jenkins’s

Petition, as supplemented. I further RECOMMEND the Court DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal and DENY Jenkins leave to

appeal in forma pauperis.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge.




                                                10
        The Court DIRECTS the Clerk of Court to serve a copy of this Report and

Recommendation upon Jenkins and Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 25th day of October,

2019.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                             11
